Citation Nr: 0116452	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-19 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected hearing loss.  

2.  Entitlement to service connection for infertility, 
elevated calcium, elevated triglycerides, and elevated 
cholesterol, claimed residuals of exposure to herbicides 
(Agent Orange) during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1962 to May 1964 and from June 1965 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

In January 2001, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
1999).  

The issue involving the veteran's claims for service 
connection related to his alleged Agent Orange exposure, is 
the subject of a remand which follows the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased (compensable) rating for his service-connected 
hearing loss. 

2.  The veteran's service-connected hearing loss is 
manifested by a pure tone threshold average of 58.75 for the 
right ear and 66.255 for the left ear with speech recognition 
ability of 88 percent correct in the right ear and 90 percent 
correct in the left ear.  Based on this exceptional pattern 
of hearing impairment, the veteran has level III hearing in 
right ear and level III hearing in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, including 
§§ 4.7, 4.85 and Diagnostic Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___(2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law also imposes a significant duty to assist a 
claimant with his claim and to provide the claimant notice of 
evidence needed to support the claim.  Upon careful review of 
the claims folder the Board finds that all required notice 
and development action specified in this new statute have 
been complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and supplemental statement of the case, provided to both the 
appellant and his representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claim; specifically, the rating 
criteria for hearing loss is stated.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the appellant as plausibly 
relevant to his pending claim have been collected for review.  
Moreover, the assignment of disability evaluations for 
hearing impairment is a purely mechanical application of the 
rating criteria.  VA has obtained the necessary data in the 
form of a VA audiology examination.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.  The Board is 
unaware of any additional evidence, which is available in 
connection with this appeal.  Therefore, no further 
assistance to the appellant regarding the development of 
evidence is required.  See generally VCAA 2000; McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2000). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Review of the veteran's service medical records reveals that 
the veteran's had audiometric readings indicative of 
bilateral hearing loss on his March 1971 separation 
examination.  

In October 1993 a VA audiology evaluation was conducted.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
10
80
95
LEFT

15
20
85
95

The average pure tone decibel loss at the above frequencies 
was 51.25 for the right ear and 53.75 for the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
These audiometric results translate into level I for the 
right ear and level II for the left ear.

In February 1999 the most recent VA audiology evaluation was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
30
85
95
LEFT

25
50
90
100

The average pure tone decibel loss at the above frequencies 
was 58.75 for the right ear and 66.255 for the left ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 90 percent in the left ear.  
These audiometric results translate into level III for the 
right ear and level III for the left ear.

In January 2001 the veteran presented sworn testimony before 
the undersigned member of the Board.  He testified that he 
had last been tested for hearing loss at the VA approximately 
one year earlier.  He also stated that he had been given 
hearing aids, but that he found them problematic at times and 
did not always wear them.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from level I to level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by level 
XI.  38 C.F.R. § 4.85 and Part 4, Code 6100 (2000).

Evaluations derived from the rating schedule are intended to 
make proper allowance for improvement by hearing aids.  38 
C.F.R. § 4.86 (2000).  Therefore the veteran's use of hearing 
aids does not of itself warrant a higher rating.  Impairment 
of audio acuity is meant as organic hearing loss for speech.  
38 C.F.R. § 4.87 (1998).  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  The United States Court of Veterans Appeals has 
explained that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  If no error in 
applying the rating schedule to the results of the 
audiometric examination is shown, the Board of Veterans' 
Appeals' (Board's) decision will be affirmed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

The most recent VA audiology examination reveals that the 
veteran has level III hearing in both ears.  This level of 
hearing loss disability warrants a noncompensable (0%) 
disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, 
Tables VI, VII (2000).  As such, the preponderance of the 
evidence is against an increased (compensable) rating for the 
veteran's service-connected hearing loss.  


ORDER

An increased rating for hearing loss is denied. 


REMAND

The Board has already discussed the change in the law during 
the pendency of this appeal effected when, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Because of the change in the law brought about 
by the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran claims entitlement to service connection for 
infertility, elevated calcium, elevated triglycerides, and 
elevated cholesterol.  He avers that these conditions 
resulted from his exposure to Agent Orange during service in 
Vietnam.  As an initial matter, there is no evidence which 
confirms that the veteran ever had service in Vietnam.  The 
RO has not obtained copies of the veteran's service personnel 
records and his separation papers, DD 214.  This must be 
done.  VA's duty to assist is heightened when records are in 
the control of a government agency.  Gobber v. Derwinski, 2 
Vet. App. 470 (1992). 

Review of the veteran service medical records reveals that 
they are rather sparse.  The RO should make another request 
to obtain any additional service medical records which may be 
available.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2000).

In the present case the Board notes that there is a question 
as to whether the conditions claimed by the veteran, elevated 
calcium, elevated triglycerides, and elevated cholesterol, 
are diseases within the meaning of the governing law, or are 
merely clinical findings.  Moreover, there is no evidence of 
record which shows that the veteran suffers from infertility.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should complete copies of the 
veteran's service personnel records, to 
included copies of his DD 214s from both 
periods of service, from the National 
Personnel Records Center (NPRC), the 
Service Department, and/or other 
appropriate records depository.

3.  The RO should make another request to 
the National Personnel Records Center 
(NPRC) in an attempt to secure any 
additional service medical records 
related to the veteran.  

4.  The RO should obtain a complete copy 
of the veteran's recent VA medical 
treatment records dating from 1998 to 
present.  

5.  The RO should notify the veteran that 
infertility, elevated calcium, elevated 
triglycerides, and elevated cholesterol 
are not diseases which warrant 
presumptive service connection on the 
basis of exposure to Agent Orange.  The 
veteran should be informed that he needs 
to submit competent medical evidence 
which relates these alleged conditions to 
service.  He should also be informed 
that, because these conditions are not 
diseases which warrant presumptive 
service connection on the basis of 
exposure to Agent Orange, he is not 
presumed to have been exposed to Agent 
Orange during military service.  

6.  The RO should request Agent Orange 
exposure information from the veteran and 
undertake the appropriate development, if 
it is provided.  

7.  The veteran should be accorded a VA 
general medical examination.  The report 
of examination should include a detailed 
account of all manifestations of 
infertility, elevated calcium, elevated 
triglycerides, and elevated cholesterol 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to answer the 
following:  

Are elevated calcium, elevated 
triglycerides, and elevated 
cholesterol diseases, or merely 
laboratory findings?

Are the veteran's elevated calcium, 
elevated triglycerides, and elevated 
cholesterol symptoms of his diagnosed 
coronary artery disease?

Is there any objective evidence that 
the veteran is infertile?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.  If the examining 
physician feels that examination by a 
specialist is necessary, then the 
appropriate examination(s) should be 
conducted.  

8.   Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals


 



